 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   SANDI MCCOY

 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-po-00088-SAB

12                    Plaintiff,                    STIPULATION TO VACATE
                                                    TRIAL CONFIRMATION HEARING;
13              vs.                                 AND ORDER

14   SANDI MCCOY,
                                                    DATE: April 16, 2020
15                    Defendant.                    TIME: 10:00 a.m.
                                                    JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective

18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant

19   Federal Defender Matthew Lemke, counsel for defendant Sandi McCoy, that the trial

20   confirmation hearing scheduled for April 16, 2020, may be vacated.

21          On April 2, 2020, at the parties’ request, this Court continued the previously set trial date

22   to July 24, 2020. ECF No. 26. The Court also scheduled a motion hearing for July 17, 2020. Id.

23   As a result, the April 16, 2020, trial confirmation hearing is premature and no longer necessary.

24   Accordingly, the parties jointly request that the April 16, 2020, trial confirmation hearing be

25   vacated.

26   ///

27   ///

28   ///
 1   Respectfully submitted,

 2                             HEATHER E. WILLIAMS

 3                             Federal Defender

 4   Date: April 7, 2020       /s/ Matthew Lemke
                               MATTHEW LEMKE
 5                             Assistant Federal Defender
                               Attorney for Defendant
 6                             SANDI MCCOY

 7
                               MCGREGOR W. SCOTT
 8                             United States Attorney

 9   Date: April 7, 2020       /s/ Jeffrey Spivak
                               JEFFREY SPIVAK
10                             Assistant United States Attorney
                               Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1                                                ORDER

 2            Based on a showing of good cause, the Court hereby orders that the trial confirmation

 3   hearing currently scheduled for April 16, 2020, may be vacated.

 4
 5   IT IS SO ORDERED.
 6
     Dated:     April 7, 2020
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
